United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 20, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-50434
                         Summary Calendar


DAVID MICHAEL SCHELLHAAS, Etc.; ET AL,

                                    Plaintiffs,

RONALD G. SPARKS, person of inherence, a res/persona ficta,

                                    Plaintiff-Appellant,

versus

UNITED STATES GOVERNMENT, Jure Gestionis; FEDERAL BUREAU OF
PRISONS, a fiduciary-agency; HARRY LAPPIN, Director, Bureau
of Prisons, a fiduciary-agent,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 1:04-CV-461-LY
                       --------------------

Before REAVLEY, WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Ronald G. Sparks, federal prisoner # 94370-011, appeals the

dismissal without prejudice pursuant to FED. R. CIV. P. 12(b)(6)

of his federal civil complaint in which he alleged, with the

benefit of liberal construction, that prison officials at the La

Tuna Federal Correctional Institution breached their “contract”

with him under the Administrative Procedures Act (APA), the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-50434
                                 -2-

Constitution, the Lieber Code, the Ethics in Government Act, and

numerous other statutes, by falsely alleging that he had violated

a prison disciplinary rule.

       Sparks does not specifically challenge the district court’s

dismissal of his complaint as moot.   When an appellant fails to

identify any error in the district court’s analysis, it is the

same as if the appellant had not appealed the judgment.

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987).    Although pro se briefs are afforded liberal

construction, Haines v. Kerner, 404 U.S. 519, 520 (1972), even

pro se litigants must brief arguments in order to preserve them.

Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).   Because

Sparks has not challenged the basis for the district court’s

dismissal of his complaint, he has abandoned the issue, and this

court need not further address it.    See Brinkmann, 813 F.2d at

748.

       Sparks’s challenge to the transfer of venue of his complaint

to the Western District of Texas also fails.   The district court

for the District of Columbia found that the transfer of Sparks’s

complaint to the district court for the Western District of Texas

would be more convenient for the parties and witnesses because

Sparks, potential witnesses, and documents related to the suit

were located within the jurisdiction of the court, Sparks’s

potential communications with counsel would occur in or near the

jurisdiction of the court, and the proximity of the court to
                            No. 05-50434
                                 -3-

Sparks and potential evidence suggested that the matter would be

more quickly resolved in that court.    Sparks has failed to show

that the district court abused its discretion by transferring the

instant case to the district court for the Western District of

Texas.    See Casarez v. Burlington Northern/Santa Fe Co., 193 F.3d
334, 339 (5th Cir. 1999); Tel-Phonic Services, Inc. v. TBS Int’l,

Inc., 975 F.2d 1134, 1138 (5th Cir. 1992).

     Sparks also filed a “Notice of Protest” in which he argues

that prison officials refused to allow the plaintiffs to

communicate with one another for the purpose of preparing a joint

appeal.    Sparks fails to allege any harm as the result of the

alleged denial of communication with his co-plaintiffs.    Sparks

thus lacks standing to raise this claim.     See Steel Co. v.

Citizens for a Better Environment, 523 U.S. 83, 102 (1998).

Accordingly, the district court’s dismissal of Sparks’s complaint

is AFFIRMED.